Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest:
a control unit configured to control a focus position in an optical axis direction of the light returned back to the first reflection surface from the third reflection surface via the second reflection surface by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces is maintained as set forth in the claimed combination (claim 1 and dependent claims thereof); 
a control unit configured to control a focus position in a direction perpendicular to an optical path of the light from the second reflection surface by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces in maintained as set forth in the claimed combination (claims 2, 14 and 21); and 
a control unit configured to shift an optical path of the light from the second reflection surface in a direction perpendicular to the optical path by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces is maintained as set forth in the claimed combination (claims 19 and 22).
Zhu et al (US 2017/0102269 A1) discloses an optical apparatus controlling a focus position of light (Figs. 1-2E), comprising: 
a first reflection surface (106) configured to be rotatable about a rotational shaft and reflect the light (Fig. 2B and para [0055]);
a rotational shaft (Fig. 2C and para [0057]), face the first reflection surface, and reflect the light from the first reflection surface (106); and
a third reflection surface (108) that returns the light from the second reflection surface to the second reflection surface (107).

However, the prior art does not disclose:
a control unit configured to control a focus position in an optical axis direction of the light returned back to the first reflection surface from the third reflection surface via the second reflection surface by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces is maintained as set forth in the claimed combination; 
a control unit configured to control a focus position in a direction perpendicular to an optical path of the light from the second reflection surface by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces in maintained as set forth in the claimed combination; and 
a control unit configured to shift an optical path of the light from the second reflection surface in a direction perpendicular to the optical path by rotating the first and second reflection surfaces about the rotational shaft in a state in which a relative arrangement between the first and second reflection surfaces is maintained as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/16/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872